PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/594,612
Filing Date: 14 May 2017
Appellant(s): ORCKIT IP, LLC



__________________
Yehuda Binder (Reg. No. 73,612)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 29-81 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claims 29, 34-41, 43, 44, 46-50, 52-54, 59-63, 66, 67, 71-79, and 81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002).

Claims 30-33, 51, 55-58, and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002) in view of Benjamim et al. (hereinafter Benjamim, U.S. Patent Application Publication No. 2009/0168679, effectively filed February 1, 2006).

Claims 42, 45, 64, 65, and 68-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002) in view of Applicant Admitted Prior Art (hereinafter AAPA, based on discussions found in the background of U.S. Patent No. 9,185,151).


(2) Response to Argument
In reference to the rejections under 35 U.S.C. 251 (page 5 of the Appeal Brief):
Appellant argues that the rejection is improper because there is “No Broadening”.  More specifically, appellant argues that claim 29 includes the limitation, “… wherein content in the first unicast media stream is substantially identical to content in the first multicast media stream, and wherein the device is further adapted to track a status of the derived first unicast media stream or the derived first multicast stream” while new claim 71 includes the limitation “… tracking a status of the derived first unicast media stream or the derived first multicast media stream; … wherein content in the first unicast media stream is substantially identical to content in the first multicast media stream.”   Appellant argues that these features are not omitted and thus the rejection is moot.
The examiner respectfully disagrees.  Appellant has not actually addressed the rejection in this response and has chosen to ignore the examiner’s response in the previous action discussing the merits of said rejection.  Appellant merely states that there is “No broadening” which is clearly incorrect and provides no additional discussion about the fact that claims 29-81 omit the language requiring “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream, wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream” (emphasis added).  As previously stated, the claims do not contain any language in reference to “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream” (emphasis added) which as it is claimed in original claims 1, 15, and 24 must be different from the first claimed “generator”.  Additionally, the limitation stating “wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream” (emphasis added) is referencing the streams derived by the “appliance specific media generator” and not the first claimed generator, in claims 29 and 71 said limitation references the streams of the first generator, not an “appliance specific media generator”.  In other words, the limitations that are considered to be surrender generating revolve around the idea that unicast media streams or a “second” multicast media stream are derived from “a first multicast media stream” and these derived streams are specifically the streams that must have their status tracked according to the limitations of original claims.  New independent claims 29 and 71 do not contain any language regarding deriving one or more unicast streams or a “second” multicast stream from a “first” multicast stream, thus claims 29 and 71 do not in any way address the limitations in question and thus constitute impermissible recapture.  Also, as previously pointed out, the examiner notes that it is very clear that the appellant understands and values the distinction of deriving streams from a “first multicast stream” as opposed to what is contained in claims 29 and 71, as is evident from the arguments made in the Appeal Brief regarding claims 30 and 31 (see pages 14-16 of the Appeal Brief).

In reference to the rejections under 35 U.S.C. 102 (pages 5-14 of the Appeal Brief):
Appellant argues that claim 29 (see pages 5-6 of the Appeal Brief) requires “the device is further adapted to track a status…” but the Fritsch reference discusses a client side status tracking as opposed to a provider side status tracking.  More specifically, appellant argues that the Fritsch reference does not disclose “tracking a status” but rather generating a signal.
The examiner respectfully disagrees.  In the teachings of Fritsch, the status tracking happens on both the client side and the provider side.  The claim merely requires that the status tracking happen server side which is clearly taught by Fritsch.  As discussed in paragraph [0046] of Fritsch, “Next, a pause request is sent 508 to the server.” and paragraph [0047] of Fritsch, “… then a resume request is sent 514 to the server.” which by definition amounts to status tracking.  Additionally, the discussion in paragraphs [0050]-[0052] of Fritsch further buttresses how the process performed on the server side to track the status of the stream during the pause/resume operation discussed in paragraphs [0045]-[0047] of Fritsch.  For instance, as discussed in paragraph [0051], “… a decision 610 determines whether a pause request has been received.” which amounts to the server side making a determination as to the status of the stream or in other words tracking the status of the stream (paused or unpaused).  At this point the server has tracked the status of the stream, if it is paused the server knows that the status of the stream is paused and if it has been resumed the server knows that the status of the stream is playing.  The claims do not contain any additional requirements other than merely “track a status” thus knowing whether the stream is paused or playing on the server is more than enough to properly read on the limitations as claimed.  Thus, Fritsch clearly discloses “the device is further adapted to track a status…” as claimed.

Appellant argues that claims 34 and 35 (see pages 6-7 of Appeal Brief) require “a second media stream…” and deriving a “second multicast” and transmitting said “second multicast” but the Fritsch reference only teaches the receiving and transmitting of a single media program.
The examiner respectfully disagrees.  The examiner has previously responded to this argument in the previous action and the appellant has chosen to completely ignore that response.  As previously stated, the arguments presented by the appellant appear to imply that the appellant believes that the system of Fritsch is only capable of presenting exactly one media program and never allowing any subscriber to view any program other than that one presented media program.  This alleged interpretation is absurd and obviously false and does not remotely consider the actual teachings of the Fritsch reference in any way.  Paragraph [0031] of Fritsch states the following:
FIG. 2 is a block diagram of a data delivery system 200 according to one embodiment of the invention. The data delivery system 200 includes a media delivery center 202 that controls the delivery of media (e.g., video) content. The media delivery center 202 receives media-rich broadcasts, such as television or video, from various sources. These media-rich broadcasts are provided by a producer, a distributor or a provider (referring to as a source or content provider) that typically makes a profit from the purchase or rental of such content by end users through a media delivery system (i.e., service provider). The end users subscribe to the media delivery system for various programs. As shown in FIG. 2, the media delivery center 202 can receive local TV broadcasts 204 and satellite broadcasts 206. The media delivery center 202 can also receive commercial information 208 that may be in video, audio or graphic forms. In addition, the media delivery center 202 can couple to the Internet 210 and thereby also receive Internet broadcasts at the media delivery center 202. Regardless of the sources of the media-rich broadcasts or programs received therefrom, the media-rich content (e.g., video content) thereof is stored in the media delivery center 202. If desired, the media-rich broadcasts or programs can be initially converted to one or more predefined formats and stored in the media delivery center 202, preferably in a digital form. Depending on an agreement between the media delivery center 202 and the producers of the programs, the retention of the programs in the media delivery center 202 may be based on a rolling feeding, temporary caching or long-term storage. According to one embodiment, the media delivery center 202 operates to receive the different types of broadcasts and to formulate them into digital content data that is subsequently broadcasted (e.g., streamed) as scheduled or as demand to various clients.	(emphasis added)
As can be seen in the citation above, the system of Fritsch receives “broadcasts” plural and then subsequently broadcasts them as scheduled or as demanded to various clients.  The citations in Fritsch that discuss generated multicast streams and unicast streams can be and are performed on every one of the incoming “broadcasts” received at the media delivery center of Fritsch.  In other words, the “various clients” in the citation above may all be scheduled or demand to view the same or different of the plural broadcasts based on their own choices.  Every broadcast is converted into a multicast stream.  So if two of the “various clients” are watching different streams then two multicast streams exist.  Additionally, if one client decides to watch a different stream (i.e. change the channel) that single client has also required the use of a second multicast stream.  Thus, if at least two broadcasts (which as discussed above is clearly the case) exist then the system of Fritsch teaches a first and second media stream, a first and second multicast stream, and a first and second unicast stream as required by claims 34 and 35.

Appellant argues that claim 36 (see page 8 of the Appeal Brief) requires a switch for switching the streams to the IP network while the Fritsch reference doesn’t use the word “switch” or “switching”.
The examiner respectfully disagrees.  Fritsch discloses a “network interface 310” which couples the resulting packets from the delivery unit (generator) to a network (IP network or Internet) (paragraph [0033] of Fritsch).  The network interface accepts input from the generator (Multicast and/or Unicast Deliver Units) directs the packets based on their destination address (by definition “switching”) to the appropriate location across the network via the respective output ports.  The network interface acts as a “switch” by performed the defined functionality of “switching” regardless of the lack of the term “switch” or “switching” in the Fritsch reference.  Thus, the Fritsch reference clearly teaches the limitation in question. 

Appellant argues in reference to claim 40 (see pages 9 and 10 of Appeal Brief) that Fritsch does not teach any of “multiple channels” or that the request “comprises identification of the one of the multiple channels”.
The examiner respectfully disagrees.  The cited paragraph ([0033] of Fritsch) states, “The multicast stream carries the resulting packets to a plurality of the subscribers that tune their client machine to a particular channel carrying the media program” (emphasis added).  Thus, the Fritsch reference explicitly discloses multiple channels and that the subscriber requests content by tuning their client machine to a particular one of those channels.  This paragraph does not explicitly use the word “request” however in another section of the reference when discussing the same process, the Fritsch reference calls the subscriber action a “request”, “The requesting subscribers are those subscribers (viewers) that are operating their client machine to "tune-in" the particular channel "playing" the media program content.” (paragraph [0050] of Fritsch).  The cited paragraph ([0033] of Fritsch) also states, “A multicast address can be assigned to the plurality of subscribers as a group.” (“the plurality of subscribers” is the plurality of subscribers that tune to a particular channel from the preceding sentence).  This citation shows that at the server as a result of subscribers tuning their client machine to a particular channel the server assigns that plurality of subscribers a multicast address to receive the specific multicast.  Thus, the system as a result of the tuning process by the subscriber must receive identification of the subscriber and the channel that each of the plurality of subscribers is tuning into, or in other words a request message identifying one of the multiple channels as claimed.

Appellant argues in reference to claim 41 (see page 10 of the Appeal Brief) that Fritsch does not teach any channels in general or more specifically television channels.
The examiner respectfully disagrees.  The examiner has previously responded to this argument in the previous action and the appellant has chosen to completely ignore that response.  As previously stated, the cited paragraph ([0033] of Fritsch) states, “The multicast stream carries the resulting packets to a plurality of the subscribers that tune their client machine to a particular channel carrying the media program” (emphasis added).  The Fritsch reference discusses that the channels could be local TV broadcasts and satellite broadcasts (paragraph [0031] of Fritsch), both of which qualify as television channels.

Appellant argues in reference to claim 44 (see pages 10 and 11 of Appeal Brief) that Fritsch does not teach any list of subscribers or appliances or transmitting to all of the appliances on said list.
The examiner respectfully disagrees.  As discussed in paragraph [0033] of Fritsch, “The multicast stream carries the resulting packets to a plurality of the subscribers that tune their client machine to a particular channel carrying the media program (or subscribers that otherwise desire to receive the multicast stream). A multicast address can be assigned to the plurality of subscribers as a group. Here, the resulting packets are provided in a multicast format for efficient delivery to the plurality of subscribers. According to one embodiment, the destination address (DA) can be expressed in standard "dotted-decimal" notation for IP addresses, with multicast addresses ranging from 224.0.0.0 to 239.255.255.255.”  As can be seen in the citation above, the system must determine the plurality (group) of subscribers that desire to receive the multicast stream.  In response to that determination, a multicast address can be assigned to said plurality of determined subscribers.  Thus, the subscribers that now have the multicast address equivalent to that group is by definition of “list” of the plurality of subscribers of that group.  The examiner notes that Fritsch further supports this position when discussing what happens when one of the plurality of subscribers requests a pause:
Following the operations 606 or 608, a decision 610 determines whether a pause request has been received. Here, the server-side delivery control processing 600 determines whether a pause request has been received from a client device. When the decision 610 determines that a pause request has been received, then the subscriber associated with the pause request (associated subscriber) is removed 612 from being a requesting subscriber of the media program content being multicasted 606. In other words, after being removed 612, the client device associated with the subscriber will no longer be receiving the data packets associated with the media program content.					(paragraph [0051] of Fritsch, emphasis added)
As can be seen in the citation above, said subscriber is explicitly “removed from being a requesting subscriber of a media program” or in other words the server maintains a list of the subscribers currently requesting a multicast program and then edits the list to remove subscribers who are no longer a part of the group requesting the multicast program.

Appellant argues in reference to claims 47 and 48 (see pages 11 and 12 of the Appeal Brief) that Fritsch does not teach any channels in general or more specifically television channels.
The examiner respectfully disagrees.  The examiner has previously responded to this argument in the previous action and the appellant has chosen to completely ignore that response.  As previously stated, the cited paragraph ([0033] of Fritsch) states, “The multicast stream carries the resulting packets to a plurality of the subscribers that tune their client machine to a particular channel carrying the media program” (emphasis added).  The Fritsch reference discusses that the channels could be local TV broadcasts and satellite broadcasts (paragraph [0031] of Fritsch), both of which qualify as television channels.

Appellant argues in reference to claim 49 (see page 12 of Appeal Brief) that Fritsch does not teach a cyclic buffer coupled between the input port and the generator of the multicast streams.
The examiner respectfully disagrees.  As previously stated, claim 49 requires a buffer coupled between the input port and the generator for temporarily storing part of the received media stream.  Fritsch discusses that the packets received by the protocol conversion unit are stored in a buffer (paragraph [0034] of Fritsch) that is coupled between a generator (Unicast Delivery Unit, see Fig. 3A).  As is claimed, the buffer temporarily stores part of the received media stream (paragraph [0034] of Fritsch).

Appellant argues in reference to claim 54 (see pages 13 and 14 of Appeal Brief) that Fritsch does not teach any packet manipulation as claimed or any depacketizing.
Examiner respectfully disagrees.  The examiner has previously responded to this argument in the previous action and the appellant has chosen to completely ignore that response.  As previously stated, Fritsch discloses “Each of the unicast streams is directed to a different subscriber by modifying the destination address of the data packets to pertain to the network address (e.g. IP address) of the subscriber” (paragraph [0034] of Fritsch).  This citation shows both replication and re-addressing of packets in the first media steam as required by claim 54.  By creating more than one unicast stream of the same content as discussed (“Each of the unicast streams”) Fritsch clearly teaches replication, then by “modifying the destination address of the data packets” Fritsch clearly teaches re-addressing.  Regarding the requirement that the IP packets be “depacketized” and the content to be extracted from said packets, Fritsch teaches that all incoming broadcasts are converted via the conversion unit in the packet format used by the system of Fritsch (paragraph [0033] of Fritsch).  Fritsch explicitly requires that the “media program content” is converted which by definition requires any previously packetized content be depacketized and the content itself is extracted and packetized in the protocol required by the Fritsch system.  Paragraph [0034] of Fritsch makes it clear that only “the resulting packets produced by the conversion unit” (emphasis added) are used in the operation of the Fritsch system.

In reference to the rejections under 35 U.S.C. 103 (pages 14-26 of the Appeal Brief):
Appellant argues that the rejections of claim 30 and claims 31 and 33 that are dependent on claim 30 (see pages 14-17 of the Appeal Brief) based on the combination of Fritsch and Benjamim lacks proper motivation.  Additionally, appellant argues that the combination would be improper because it changes the principle of operation of the Fritsch reference, which currently only dictates delaying streams only for unicast streams.
The examiner respectfully disagrees.  The Benjamim reference states, “The delay unit can generate multiple time shifted versions of a multicast media stream that can be provided to end user devices as intermediate media streams, during time gaps. The bit rate of these delayed multicast media streams can be changed so that after a certain period their I frames will be synchronized to the I frame of the non-delayed multicast media stream, thus allowing to switching to the non-delayed multicast media stream.” (paragraph [0071] of Benjamim).  Benjamim continues the discussion, “Conveniently, conversions of media stream types and optionally compressing media streams is responsive to the bandwidth limitation of a communication link between the intermediate unit 40 and an edge unit.” (paragraph [0075] of Benjamim, emphasis added).  As stated by Benjamim the conversion of the media streams to different types (which includes the “multiple time shifted versions” of the media streams) is responsive to the bandwidth limitations.  Thus, the motivation to combine is explicitly provided and supported by the Benjamim reference.
Regarding the idea that the principle of operation of the Fritsch reference is to only delay unicast streams and thus it would be changed by allowing the delaying of multicast streams.  Allowing the delaying of multicast streams as taught by Benjamim does not prevent the delaying of unicast media streams in any way, thus the principle of operation of the Fritsch reference is not impacted in any way.

In reference to claims 51 and 55, Appellant argues that the combination of the Fritsch and Benjamim references is improper.  Appellant also argues that the motivation to combine provided regarding claims 51 and 55 is improper rational that is circular logic.
The examiner respectfully disagrees.  The appellant’s argument appears to focus mainly on the idea that the multicast and unicast streams of Fritsch were not made to allow for the embedding of external content.  In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner agrees that the Fritsch reference does not contain any discussion of inserting additional content into the multicast or unicast streams, however this does not make the rejection improper rather it is explicitly the reason the rejection is made in view of Benjamim.  Benjamim explicitly states, “The type of media stream (multicast or unicast) can be dynamically altered in response to load imposed on the edge device… Such a component can insert an advertisement into the program that is sent to one or more end user devices by applying well known advertisement insertion (splicing) techniques.” (paragraphs [0046] and [0047] of Benjamim).  Thus, Benjamim explicitly teaches a framework and methodology to allow the addition of “well known advertisement insertion (splicing) techniques” into a “media stream (multicast or unicast)” which one or ordinary skill in the art would understand how to apply to the multicast and unicast media streams of Fritsch.
In reference to the motivation to combine the Fritsch and Benjamim reference regarding claims 51 and 55, both claims 51 and 55 require the insertion or addition of “content”.  Benjamim explicitly teaches the ability to add additional content in the form of advertisements (“According to an embodiment of the invention of the headend 20, or any of the intermediate units 40, 40’ and 40” are capable of inserting advertisements in the various multiplexes”).  Benjamim also teaches that the advertisements can be “targeted” to the specific user.  Obviously, a targeted advertisement is much more likely to generate business and thus the motivation to combine the references would be the ability to add “targeted” advertisements which from a business standpoint is a clear advantage.  Additionally, inserting targeted advertisements qualifies as “inserting additional content” as claimed, so the teaching of inserting targeted advertisements properly reads on the limitations as claimed.  Thus, the motivation based on the advantages of inserting targeted advertisements clearly is relevant to this situation.  The examiner notes that the appellant appears to understand and agree with this motivation, as stated by appellant, “Indeed, as long as additional content is added, it is beneficial to embed advertisements that are targeted to the user.” (page 18, lines 23-25 of Appeal Brief).  Additionally, the examiner notes that claims 56-58 are dependent on claim 55, thus the motivation to combine is not moot as being redundant for said claims as argued by appellant, rather claims 56-58 contain all of the limitations from the claim on which they depend so the motivation to combine for claim 55 is relevant to all of its dependent claims.  

In reference to claims 57 and 58, Appellant argues that the Fritsch reference does not disclose receiving “local content” as claimed.
The examiner respectfully disagrees.  First, Fritsch discloses receiving local content that is geographically associated local content as claimed (paragraph [0031] and Fig. 2, item 204 of Fritsch).  Second, claim 55 (on which claims 57 and 58 depend) states the following, “The device according to claim 54, for use with a local content, further operative to edit the extracted content or to add the local content to form an edited content” (emphasis added).  As can be seen in the limitation of claim 55, the claim is further operative to “edit the extracted content” or “to add the local content” but does not require both.  Thus, the proper interpretation of the claim when performing the step of “edit the extracted content” as taught by the combination of Fritsch and Benjamim does not require actually adding the “local content” to the extracted content, rather it would merely require that it exists which as taught by Fritsch it clearly exists.  In order to make the argument the appellant is trying to make it would be necessary to first amend the claims to require the step that appellant is basing the arguments on actually be performed.

In reference to claims 42, 45, 64, 65, and 68-70 (see pages 23-26 of Appeal Brief), Appellant argues that the rejection in view of AAPA are improper, arguing more specifically that no motivation has been provided.  Additionally, appellant argues that the items taught by the AAPA could not be combined with Fritsch.
The examiner respectfully disagrees.  As shown in the rejection above regarding these claims, all of the terms in question consist of AAPA.  In fact, the terms “RTSP”, “IGMP version 2”, “switched telephone”, “cable network”, “VoIP”, “NPVR”, “ADSL2+”, and “DSLAM” are only ever discussed in the specification in the Background section’s discussion of previously existing prior art technology (column 1, line 13-column 3, line 26 of U.S. Patent No. 9,185,151).  The specification never addresses or applies any of these terms again, thus the only reasonable conclusion is that the claims are using the terms as they are intended in the AAPA discussion of the previously existing prior art technology.  Thus, as discussed in the rejections it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits it would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 42, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits that RTSP is generally used in IPTV systems for Video on Demand, thus the use of RTSP with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 45, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits that in IPTV systems, the primary underlying protocols used for Live TV is using IGMP version 2 for connecting to a multicast stream (TV channel) and for changing from one multicast stream to another multicast stream (TV channel change), thus the use of IGMP version 2 with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 64, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits that in known IPTV systems, use switched telephone or coaxial cable networks, thus the use of said networks with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 65, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits that IPTV is often provided in conjunction with Video on Demand and may be bundled with Internet services such as Web access and Voice over IP (“VoIP”), thus bundling Internet services and VoIP with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 68, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits Network Personal Video Recording is a known consumer service where real-time broadcast television is captured in the network on a server allowing the end user to access the recorded programs on the schedule of their choice, rather than being tied to the broadcast schedule, thus the use of NPVR with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 69, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits ADSL2+ is known, available residential high capacity network option, thus the use of ADSL2+ with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).
As discussed in the rejection of claim 70, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as appellant explicitly admits that known DSL based networks use a DSLAM to provide network access to subscriber residences, thus the use of a DSLAM with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992               
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013